Per Curiam:
This case is ruled by Commonwealth v. Zelt, ante, 615, and Commonwealth v. Swihart, ante, 629, and Commonwealth v. Pendergast, ante, 633, decided at this term. We desire to say, however, that there was abundance in the record to justify the court below in submitting to the jury the question of the bona tides of defendant’s agency, and the jury in coming to the conclusion that the whole matter was a scheme to evade our license laws. The defendant was engaged in selling liquor at retail, and his claim that he was selling only by “ original packages ” was little better than a burlesque.
The judgment is affirmed; .and it is now ordered that the defendant surrender himself forthwith to the custody of the high sheriff of Washington county, for confinement according to the sentence of the court below.